869 F.2d 595Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Eric Todd MERCHANT, Defendant-Appellant.
No. 88-5585.
United States Court of Appeals, Fourth Circuit.
Argued:  Jan. 13, 1989.Decided:  Feb. 16, 1989.

Daniel Leone Crandall, for appellant.
Julie Marie Campbell, Assistant United States Attorney (John P. Alderman, United States Attorney, Richard W. Pierce, Assistant United States Attorney, on brief), for appellee.
Before DONALD RUSSELL and WILKINS, Circuit Judges, and J. FREDERICK MOTZ, United States District Judge for the District of Maryland, sitting by designation.
PER CURIAM:


1
Eric Todd Merchant was convicted for conspiring to import more than one thousand pounds of marijuana in violation of 21 U.S.C. Section 963.  He contends on this appeal that the District Court improperly admitted as evidence against him out-of-court statements made by his co-conspirators and that the evidence was insufficient to sustain his conviction.


2
The law of this Circuit is well established that the trial court may conditionally admit a co-conspirator's statements subject to satisfactory proof of the objecting defendant's participation in the conspiracy being thereafter presented.   See United States v. Hines, 717 F.2d 1481, 1488 (4th Cir.1983), cert. denied, 467 U.S. 1214 & 1219 (1984).  The District Court followed that procedure here, and the in-court testimony of two of Merchant's co-conspirators, concerning their personal knowledge of Merchant's activities as well as their overhearing of the challenged co-conspirator statements, see Bourjaily v. United States, 107 S.Ct. 2775 (1987), provided fully sufficient evidence to admit the challenged statements and to sustain Merchant's conviction.


3
AFFIRMED.